NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 2, 2020*
                              Decided November 6, 2020

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL S. KANNE, Circuit Judge

                      DIANE P. WOOD, Circuit Judge


Nos. 19-3015 & 20-1420

IN RE: FELIPE N. GOMEZ                         Appeals from the United States District
    Respondent-Appellant.                      Court for the Northern District of
                                               Illinois, Eastern Division.

                                               No. 19-D-19

                                               Rebecca R. Pallmeyer,
                                               Chief Judge.


                                      ORDER

       In this consolidated appeal, attorney Felipe Gomez challenges two disbarment
orders from the Executive Committee for the Northern District of Illinois. The
Committee twice had ordered Gomez’s disbarment based on his pattern of sending


      *
         We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 19-3015 & 20-1420                                                            Page 2

harassing and threatening communications to other lawyers. Because the Committee
acted well within its discretion to impose such discipline, we affirm.

        Gomez, who was licensed to practice law in 2004, was accused in April 2019 by
the City Prosecutor of the City of Chicago of sending, through emails and voicemails,
threatening and harassing communications to other attorneys. The Executive
Committee for the Northern District of Illinois, which handles the court’s disciplinary
proceedings, sent Gomez a show-cause order, directing him to explain why he should
not be disciplined for violating ABA Model Rules of Professional Conduct 4.4(a) and
8.4(d) (regarding prejudicial and inappropriate conduct). Gomez did not respond—he
maintains that he never received the show-cause order—and in June 2019, the
Committee, finding him in violation of the ABA’s Model Rules, suspended him from
practicing law in the district for four months.

       In May and June 2019, the Committee received two more letters from local
attorneys accusing Gomez of sending harassing and threatening emails. The Committee
again ordered Gomez to show cause why he should not be further disciplined for
violating the same two provisions of the ABA Model Rules. Gomez—who does not
dispute that he received the new order—responded that his emails were not subject to
discipline because, first, he had sent them in his capacity as a litigant and not as an
attorney and, second, they were communications made in furtherance of settlement
negotiations and thus protected under Federal Rule of Evidence 408.

       In October, the Committee, invoking its authority to control abusive conduct
before its court, see In re Chapman, 328 F.3d 903, 905 (7th Cir. 2003), ordered Gomez
disbarred for two years. The Committee agreed with Gomez’s first argument in the
context of ABA Model Rule 4.4(a) but determined that ABA Model Rule 8.4(d) was not
limited to lawyers acting in the course of representing a client. As for Gomez’s
argument concerning Federal Rule of Evidence 408, the Committee found that the rule
did not insulate harassing statements made during settlement negotiations from
discipline. Gomez promptly appealed this order.

       In November, Gomez sent to the Committee his own complaint charging two
attorneys with misconduct, one of whom had reported him to the Committee six
months earlier. The Committee rejected Gomez’s complaint as meritless and ordered
him again to show cause why he should not be further disciplined for making frivolous
assertions against the two lawyers in violation of Rule 8.4(d). Gomez did not respond,
Nos. 19-3015 & 20-1420                                                                Page 3

and in February 2020 the Committee extended the period for him to seek reinstatement
by two more years.

        Gomez then filed a second notice of appeal purporting to challenge several of the
Committee’s orders—from June 2019, October 2019, and February 2020—as well as a
district court’s minute entry from March 2019 in a civil suit involving one of the
attorneys who reported him to the Committee.

       We previously ruled that Gomez’s attempt to appeal the March 2019 minute
entry and June 2019 order were untimely and not reviewable. We also consolidated
Gomez’s two remaining appeals, which cover the Committee’s orders of October 2019
(No. 19-3015) and February 2020 (No. 20-1420).

        On appeal, Gomez challenges the Committee’s October 2019 ruling by reprising
his argument that the ABA Model Rules apply only to attorneys representing clients
and not to him—a pro se litigant who “happen[ed] to be an attorney.” But he does not
meaningfully contest the Committee’s determination that Rule 8.4(d) can extend to
lawyers’ conduct beyond the representation of a client. Rule 8.4(d) is broadly worded,
prohibiting lawyers from engaging “in conduct that is prejudicial to the administration
of justice,” and courts have applied the rule to lawyers outside the context of client
representation. See Ellen J. Bennett & Helen W. Gunnarsson, Annotated Model Rules of
Professional Conduct, CTR FOR PROF. RESP. (9th ed. 2019) (collecting cases). Given the
deference we afford disbarment orders, see In re Palmisano, 70 F.3d 483, 488 (7th Cir.
1995), we regard the Committee’s application of that rule to be within its discretion.

       Gomez next challenges the Committee’s February 2020 order on grounds that it
disciplined him merely on the basis of a letter that he wrote to the Committee. This
challenge is frivolous. The Committee had no other evidence to consider because
Gomez did not respond to its Rule to Show Cause.

       Lastly, to the extent Gomez seeks to challenge the June 2019 order (he asserts, for
instance, that his failure to receive the initial show-cause order somehow voids the
subsequent show-cause orders), we lack jurisdiction to review the order because he did
not appeal it until well after the 60-day deadline. See FED. R. APP. P. 4(a)(1)(B)(i); Bowles
v. Russell, 551 U.S. 205, 214 (2007).
Nos. 19-3015 & 20-1420                                                         Page 4

      We have considered Gomez’s other arguments, and none has merit.1

                                                                          AFFIRMED




      1
        Gomez is not a member of the Seventh Circuit bar, so we do not need to take
separate action.